department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc corp b5 postu-152249-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel lmsb austin texas cc lm nr hou 1aus from associate chief_counsel corp cc corp b5 subject f reorganization this chief_counsel_advice responds to your memorandum dated date concerning whether a transaction may qualify as an f reorganization under sec_368 of the internal_revenue_code field_service_advice is not binding on examination or appeals and is not a final case determination this chief_counsel_advice should not be cited as precedent legend corporation x limited_partnership x state x product x date a postu-152249-01 issue whether a corporation which converts under state law to a limited_partnership and subsequently elects under sec_301_7701-3 of the regulations to be treated as a corporation for federal_income_tax purposes is eligible to be treated as if it had undergone a reorganization under sec_368 conclusion in certain instances a corporation undergoing a transaction similar to the one described below may be treated as if it had undergone a reorganization under sec_368 facts corporation x was a closely_held_corporation which produced product x for schools hospitals foundations and corporations in date a pursuant to a state x statute the shareholders converted the corporation into a limited_partnership and elected under the check-the-box_regulations sec_301_7701-3 to treat the state law limited_partnership as a corporation for federal tax purposes a certificate of conversion was issued by the secretary of state of state x acknowledging that the state x corporation known as corporation x was converted to a state x limited_partnership known as limited_partnership x following the conversion and election the entity continues to file its federal_income_tax returns on form_1120 as a corporation consistent with the election to be treated as a corporation for federal_income_tax purposes law and analysis sec_368 defines an f reorganization as a mere change in identity form or place of organization of one corporation however effected sec_1_368-1 provides general requirements for reorganizations under sec_301_7701-3 a business_entity that is an eligible_entity can elect its classification for federal tax purposes an eligible_entity is a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership sec_301_7701-3 an election designating or changing an eligible entity’s classification for federal tax purposes is effective on the date specified by the eligible_entity on form postu-152249-01 sec_301_7701-3 the specified effective date can not be more than seventy-five days prior to the date on which the election is filed and can not be more than twelve months after the date on which the election is filed id based upon the above if the effective date of the election by limited_partnership x to be treated as an association_taxable_as_a_corporation immediately follows the last day of corporation x then limited_partnership x has never existed as a partnership for federal tax purposes therefore assuming all other statutory and judicial requirements have been met the transaction could qualify as a reorganization under sec_368 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views should you have any additional questions please contact branch at associate chief_counsel corporate by john p moriarty assistant to the branch chief branch
